COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 EX PARTE: ANNA KNELSEN.                                       No. 08-13-00013-CR
                                               '
                                                                 Appeal from the
                                               '
                                                           Criminal District Court No. 1
                                               '
                                                             of El Paso County, Texas
                                               '

                                                '              (TC# 20060D02425)




                                           ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until June 16, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before June 16, 2013.

       IT IS SO ORDERED this 22nd day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.